HAWLEY, District Judge.
This is an action brought upon two policies of insurance on the life of Samuel B. Stewart:, each for the sum of $2,500. One premium was paid on each policy when delivered. No other premiums were ever paid. The pleadings in this ease, as to forfeiture, are similar to the case of Insurance Co. v. Sears (C. C. A.) 97 Fed. 986. The court sustained a demurrer to the answer, and rendered judgment in favor of defendant in ereor for $5,091, with interest and costs. Upon the legal principles announced in Insurance Co. v. Hill, Id. 263, and authorities there cited, the judgment of the circuit court is affirmed, with costs.